     Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 1 of 7 - Page ID#: 28



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                        CENTRAL DIVISION at LEXINGTON

    MICHAEL C. TRAYLOR, JR.,               )
                                           )
         Plaintiff,                        )              Civil No.
                                           )           5:21-cv-005-JMH
    v.                                     )
                                           )
    DEA AGENT,                             )          MEMORANDUM OPINION
                                           )              AND ORDER
         Defendant.                        )

                           ****     ****       ****   ****

         Michael C. Traylor, Jr., is an individual who resides either

in Saginaw, Michigan or Chamblee, Georgia.1 Proceeding without an

attorney, Traylor has filed a document with the Clerk of the Court

titled “Filing of Verified Claim,” which has been docketed as a

complaint for administrative purposes. [DE 1]. Traylor has not

paid the $350.00 filing fee and $52.00 administrative fee, nor has

he filed a motion for leave to proceed in forma pauperis.

         Even so, the Court will conduct a preliminary review of

Traylor’s pleading. 28 U.S.C. § 1915(e)(2). A complaint must set

forth sufficient allegations to “state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A district court must dismiss any claim that is frivolous

or malicious, fails to state a claim upon which relief may be


1 The envelope containing Traylor’s Court filings lists a return
address in Saginaw, Michigan, although Traylor’s filing suggests
that he may be in the process of moving to Chamblee, Georgia. [DE
1].
  Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 2 of 7 - Page ID#: 29



granted, or seeks monetary relief from a defendant who is immune

from such relief. Hill v. Lappin, 630 F. 3d 468, 470-71 (6th Cir.

2010). The Court evaluates Traylor’s pleading under a more lenient

standard because he is not represented by an attorney. Erickson v.

Pardus, 551 U.S. 89, 94 (2007); Burton v. Jones, 321 F.3d 569, 573

(6th Cir. 2003).

     In his pleading, Traylor states that he is “writing this

claim” in regards to assets seized from him during a May 14, 2020

traffic stop conducted by a Kentucky State Police Sergeant while

Traylor was traveling from Michigan to Georgia. [DE 1]. Traylor

states that he was told that he was pulled over because he was too

close to the car in front of him. He also states that he told the

officers that he had a small amount of marijuana in the middle

console of his car. The officers ordered Traylor out of his car

and searched the vehicle, where they found a book bag containing

a change of clothes and (by Traylor’s estimate) approximately

$10,000-$11,000 in cash. According to Traylor, this was money that

he had saved to prepare for his move to Georgia. Traylor states

that a DEA agent arrived to question him about the currency and

the reason for his travel, as well as the ownership of the vehicle

and Traylor’s past criminal history.

     Traylor then states that the purpose of his filing is “to

contest the statements made against me by the dea agent which


                                       2
  Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 3 of 7 - Page ID#: 30



stated he had contacted some one from Detroit about me or drugs

and reference to I could be involved in illegal activities when I

don’t even life in Detroit. Saginaw is an hour and 30 mins away

from Detroit so I’m not sure how anything going on there could

pertain to me and my trip.” [DE 1]. Traylor also submits pictures

and other documentation relating to his employment in Georgia,

bank statements, and title and insurance papers for his car.

     However, the Federal Rules of Civil Procedure make clear that

“[a] civil action is commenced by filing a complaint with the

court.” See Fed. R. Civ. P. 3. Although docketed as a complaint

for administrative purposes, Traylor’s pleading is insufficient to

constitute a complaint, even if construed liberally. Federal Rule

of Civil Procedure 8 requires a pleading stating a claim for relief

to contain:

     (1) a short and plain statement of the grounds for the
       court's jurisdiction, unless the court already has
       jurisdiction and the claim needs no new jurisdictional
       support;

     (2) a short and plain statement of the claim showing
       that the pleader is entitled to relief; and

     (3) a demand for the relief sought, which may include
       relief in the alternative or different types of relief.

See Fed. R. Civ. P. 8(a). “[T]he pleading standard Rule 8 announces

does not require detailed factual allegations, but it demands more

than an unadorned the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678 (internal quotation marks and citation
                                       3
  Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 4 of 7 - Page ID#: 31



omitted). Vague allegations that one or more of the defendants

acted wrongfully or violated the plaintiff’s constitutional rights

are not sufficient. Laster v. Pramstaller, No. 08-CV-10898, 2008

WL 1901250, at *2 (E.D. Mich. April 25, 2008).

     Traylor’s pleading meets none of the requirements of Rule

8(a). Although the Clerk of the Court has identified “DEA Agent”

as the Defendant for administrative purposes, Traylor’s pleading

does not actually identify any defendants against whom he seeks to

pursue a claim for relief. Nor is the basis for his claim clear,

as he states that he is writing “in regards to the assets seized,”

but then also states that he seeks to contest the statements made

about him by the unidentified DEA Agent. Traylor’s pleading also

fails to make any demand for relief.

     While the Court construes pro se pleadings with some leniency,

it cannot create claims or allegations that the plaintiff has not

made. Brown v. Matauszak, 415 F. App’x 608, 613 (6th Cir. 2011)

(“a court cannot create a claim which [a plaintiff] has not spelled

out in his pleading.”); Nali v. Ekman, 355 F. App’x 909, 912 (6th

Cir. 2009) (Sutton, J., dissenting) (“when a pro se litigant asks

us to identify any potentially winning arguments in his lower court

pleadings, he is asking us to create, not correct, potential

disparities in the legal system.”). Traylor’s failure to identify

any defendants or make any request for relief does not give this


                                       4
    Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 5 of 7 - Page ID#: 32



Court license to create these allegations on his behalf. Martin v.

Overton, 391 F.3d 710, 714 (6th Cir. 2004) (“[L]iberal construction

does not require a court to conjure allegations on a litigant’s

behalf.” ) (quoting Erwin v. Edwards, 22 F. App’x 579, 580 (6th

Cir. 2001)). And because Traylor has failed to identify defendants

against whom he seeks to pursue his claims, or make any demand for

relief, his pleading fails to satisfy Rule 8’s requirements for a

pleading stating a claim for relief.

       Overall, Traylor’s allegations are too threadbare to state a

claim upon which relief may be granted. Because Traylor has not

filed a proper civil complaint, he has failed to properly invoke

this Court’s jurisdiction. Thus, the Court will dismiss this action

for failure to adequately articulate a claim for relief under

Federal Rule of Civil Procedure 8 and failure to invoke federal

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).

28 U.S.C. § 1915(e)(2).

       While dismissal without prejudice is warranted in light of

these pleading deficiencies, the Court also notes that Traylor’s

claims     clearly    relate    to   ongoing   state    criminal    proceedings

pending against him in the             Madison    County District      Court in

Commonwealth v. Traylor, No. 20-M-0763 (Madison Dist. Ct. 2020).2


2 According to the Kentucky Court of Justice online records,
Traylor was charged with following another vehicle too closely in
violation of KRS 189.340 and possession of marijuana in violation
                                5
  Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 6 of 7 - Page ID#: 33



In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme

Court held that federal courts should not exercise jurisdiction

over civil matters in any fashion that would interfere with ongoing

state    criminal      prosecutions       absent       truly    extraordinary

circumstances. Id. at 44. “There are three requirements for proper

invocation of Younger abstention: ‘(1) there must be on-going

state judicial proceedings; (2) those proceedings must implicate

important state interests; and (3) there must be an adequate

opportunity    in   the   state   proceedings     to   raise   constitutional

challenges.’” Squire v. Coughlan, 469 F.3d 551, 555 (6th Cir. 2006)

(quoting Sun Ref. & Mktg. Co. v. Brennan, 921 F.2d 635, 639 (6th

Cir. 1990) (citation omitted)).

     The criminal charges against Traylor remain pending, and he

has not suggested that the state court would not give full and

fair consideration to his claims as part of a defense to the

charges against him. Due respect for the legal process in state

courts precludes any presumption that state courts are unable or

unwilling to safeguard federal constitutional rights. Middlesex




of KRS 218A.1422 in Madison County, Kentucky on May 14, 2020. See
Commonwealth v. Traylor, No. 20-M-0763 (Madison Dist. Ct. 2020),
docket available at http://kcoj.kycourts.net/CourtNet/Search,
last accessed on January 11, 2021). The Court “may take judicial
notice of proceedings in other courts of record.” Granader v.
Public Bank, 417 F.2d 75, 82-83 (6th Cir. 1969); see also Fed. R.
Evid. 201(b)(2). Records on government websites are self-
authenticating. See Fed. R. Evid. 902(5).
                                6
  Case: 5:21-cv-00005-JMH Doc #: 5 Filed: 01/12/21 Page: 7 of 7 - Page ID#: 34



County Ethics Comm. v. Garden State Bar Assoc., 457 U.S. 423, 431

(1982). Thus, even if Traylor had filed a proper complaint, Younger

abstention is warranted and appropriate with respect to Traylor’s

claims. Tindall v. Wayne County Friend of the Court, 269 F.3d 533,

538 (6th Cir. 2001) (Younger abstention counsels federal court to

refrain from adjudicating matter otherwise properly before it in

deference to ongoing state criminal proceedings).

     For all of these reasons, the Court finds that dismissal of

this action without prejudice is warranted.

     Accordingly, it is hereby ORDERED as follows:

     1)    Traylor “Filing of Verified Claim” [DE 1], docketed as

a civil complaint for administrative purposes only, is DISMISSED

WITHOUT PREJUDICE;

     2)    The Court will enter an appropriate judgment; and

     3)    This action is DISMISSED WITHOUT PREJUDICE and STRICKEN

from the docket.

     This the 12th day of January, 2021.




                                       7
